—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 12, 1999 (People v Carrington, 265 AD2d 420), affirming a judgment of the Supreme Court, Kings County, rendered January 14, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *543463 US 745). Ritter, J. P., Friedmann, Schmidt and Smith, JJ., concur.